Citation Nr: 0330425	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility for nonservice connected 
pension.

ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In August 2002, the veteran submitted a VA Form 9 on which he 
indicated that he wanted a BVA hearing in Washington, DC.  
The veteran cancelled this hearing, by way of a letter dated 
in October 2002, because he was unable to travel to 
Washington DC due to his poor health.  The veteran did, 
however, request the appointment of a representative to stand 
up on his behalf.  The Board finds that the veteran's 
cancellation of his hearing was for good cause, and, 
therefore did not constitute a waiver of his right to a 
hearing.  As a result, since the veteran has not been 
afforded a hearing, his claim may not be decided until he 
receives one or his waives his right to one.  In addition, 
the Board finds that the RO has not satisfied the notice and 
assistance provisions of the VCAA in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(quoting 38 U.S.C. § 5103(a)).

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED.

1.	In light of the veteran's August 
2002 request for a hearing, the RO should 
schedule a Travel Board or 
videoconference hearing in order to 
accommodate the veteran's health needs, 
unless the veteran waives his right to 
such a hearing.

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

3.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


